Citation Nr: 1704571	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952 and from October 1958 to December 1962.  He was awarded a Combat Infantryman's Badge for service in Korea. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon, that granted service connection for asbestosis and assigned a zero percent rating.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  38 C.F.R. § 3.159 (2016).

The Veteran's asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

The Veteran underwent VA pulmonary medical examination in March 2015.  The VA examination report notes that pulmonary function test studies were conducted in May 2014 and such results were noted.  The VA examination report also notes that exercise capacity testing was not performed, and there was no explanation for the failure to perform the test.  In the April 2016 VA Form 9, the Veteran asserts that a new examination is warranted because he has dyspnea on exertion and therefore, a maximum exercise capacity test is warranted.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014). 

The Board finds that another VA pulmonary examination is required to obtain evidence as to the severity of the service-connected asbestosis.  The AOJ is directed to perform pulmonary function tests and a maximum exercise capacity test unless the examiner determines that the maximum exercise capacity test may be detrimental to the Veteran.     

Further, the record shows that the Veteran receives treatment for his service-connected asbestosis through the VA healthcare system.  Thus, on remand, the AOJ should obtain copies of the VA treatment records from the VA healthcare system dated from February 2016 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records for the Veteran's asbestosis dated since February 2016.  

2.  Schedule the Veteran for a VA respiratory diseases examination to determine the current severity of the asbestosis.  Pulmonary function tests with post-bronchodilator FVC and DLCO findings should be performed.  A maximum exercise capacity test (in terms of ml/kg/min oxygen consumption) should be performed unless the examiner determines that the maximum exercise capacity test may be detrimental to the Veteran.  The examiner should indicate whether the asbestosis results in cardiorespiratory limitation, cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy.  The examiner should state which test most accurately reflects the Veteran's level of disability.  The examiner must explain the rationale for all opinions.

3.  Readjudicate the Veteran's claim remaining on appeal in light of all evidence of record.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

